

117 HR 4569 IH: Action Versus No Action Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4569IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. McClintock (for himself, Mr. Westerman, Mr. LaMalfa, Mr. Newhouse, Mr. Bentz, Mr. Obernolte, Mr. Rosendale, Mrs. Boebert, and Mr. Tiffany) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require that only two alternatives be considered with respect to certain proposed collaborative forest management activities, and for other purposes.1.Short titleThis Act may be cited as the Action Versus No Action Act.2.Analysis of only two alternatives (action versus no action) in proposed collaborative forest management activities(a)Application to certain environmental assessments and environmental impact statementsThis section shall apply whenever the Secretary concerned prepares an environmental assessment or an environmental impact statement pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for a forest management activity that—(1)will occur on lands identified as the Secretary concerned as suitable for timber production; and(2)meets at least one of the following conditions:(A)The forest management activity will occur on lands designated by the Secretary (or designee thereof) pursuant to section 602(b) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a(b)), notwithstanding whether such forest management activity is initiated prior to the date of enactment of this Act. (B)The forest management activity is developed through a collaborative process.(C)The forest management activity is proposed by a resource advisory committee.(D)The forest management activity is covered by a community wildfire protection plan.(b)Consideration of alternativesIn the case of an environmental assessment or environmental impact statement described in subsection (a), the Secretary concerned shall study, develop, and describe only the following two alternatives:(1)The forest management activity.(2)The alternative of no action.(c)Elements of no action alternativeIn the case of the alternative of no action described in subsection (b)(2), the Secretary concerned shall consider whether to evaluate—(1)the effect of no action on—(A)forest health;(B)potential losses of life and property;(C)habitat diversity;(D)wildfire potential;(E)insect and disease potential; and(F)timber production; and(2)the implications of a resulting decline in forest health, loss of habitat diversity, wildfire, or insect or disease infestation (given fire and insect and disease historic cycles) on—(A)potential losses of life and property;(B)domestic water supply in the project area;(C)wildlife habitat loss; and(D)other economic and social factors.(d)DefinitionsIn this section:(1)Collaborative processThe term collaborative process means a process relating to the management of National Forest System lands or public lands by which a project or forest management activity is developed and implemented by the Secretary concerned through collaboration with interested persons, as described in section 603(b)(1)(C) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)).(2)Community wildfire protection planThe term community wildfire protection plan has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).(3)Resource advisory committeeThe term resource advisory committee has the meaning given the term in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121).(4)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System lands; and(B)the Secretary of the Interior, with respect to public lands.